Citation Nr: 0216039	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-03 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increase in a 30 percent rating for an 
anxiety disorder with 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 RO decision that denied a claim for 
an increase in a 10 percent rating for an anxiety disorder.  
In April 2000, the RO granted an increased rating to 30 
percent for an anxiety disorder with PTSD.  The veteran 
continues to appeal for a higher rating.


FINDINGS OF FACT

The veteran's anxiety disorder with PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a 50 percent rating for an anxiety disorder 
with PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Codes 9400, 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from September 
1966 to September 1968.  This included combat service in 
Vietnam as an infantryman, and among his decorations were the 
Silver Star Medal, Purple Heart Medal, and Combat Infantryman 
Badge.  Service medical records include some references to 
anxiety.

Post-service medical records contain periodic references to 
anxiety and other psychiatric symptoms.

In November 1976, the RO granted service connection and a 10 
percent rating for for anxiety reaction. 

In September 1998, the veteran sought VA outpatient treatment 
for psychiatric complaints.  Assessments included a panic 
disorder and PTSD; medication was prescribed; and further 
evaluation was scheduled.  

On VA mental health clinic evaluation in January 1999, it was 
noted that after service he worked for one company as a 
welder for many years until being laid off, and for the past 
12 years he had been working for the Post Office.  He 
remained married to his wife of many years, and they had a 
grown son and a grandchild.  He reported that he had recently 
experienced more frequent panic attacks.  He said that once a 
week he was depressed, and every other day he was hypomanic.  
He reported that his condition had worsened in the past 5 
years, especially with regard to sleep.  He said that every 4 
days or so he would develop panic attacks.  Assessments 
included panic disorder, dysthymia, PTSD features, and rule 
out cyclocymic disorder.  His Global Assessment of 
Functioning (GAF) score was 70.  Medication was prescribed 
and further treatment was planned.

In April 1999, he filed a claim for an increase in the 10 
percent rating for his psychiatric disability.  He noted he 
was receiving periodic outpatient treatment including 
medication for the problem, and he noted the condition was 
interfering with his work as a postal carrier.

Ongoing VA outpatient records dated to January 2000 note the 
veteran was seen every few months for psychiatric treatment, 
including adjustments to his prescribed medication.  He 
reported various symptoms.  There were various diagnostic 
assessments such as a panic disorder.  His GAF score was 
generally about 70.  

On VA examination in March 2000, the veteran reported that 
his work performance had been affected by symptoms of anxiety 
and war stress by causing him to miss a lot of work.  He 
continued with outpatient care.  He described recurrent 
distressing dreams and nightmares twice per year; intense 
anxiety and distress when reminded of traumatic wartime 
events; persistent avoidance of stimuli or symbols associated 
with wartime events; emotional numbness; feelings of 
detachment; sleep difficulties twice per week; and 
exaggerated startle response.  On examination, speech was 
slightly pressured.  Behavior and demeanor were reserved.  
Mood appeared labile, and he was nervous and anxious.  There 
was some suppressed anger or irritability.  Energy level was 
good, and interest in activities was fair, except on bad 
days.  There was no evidence of current suicidal or homicidal 
ideation.  There was no paranoia or psychosis.  Judgment was 
intact, but insight was limited.  He was considered mildly 
impaired from an occupational standpoint.  Diagnoses were 
panic disorder without agoraphobia; and PTSD.  The GAF score 
was 60.

In April 2000, the RO increased the rating to 30 percent for 
the psychiatric disorder, now characterized as generalized 
anxiety disorder with PTSD.

On VA treatment in May 2000, he reported he was nervous 
occasionally and his panic symptoms had decreased.  His GAF 
score was 65.  A November 2000 VA treatment record shows 
complaints of increased anxiety, but no nightmares or 
flashbacks.  The diagnosis was generalized anxiety disorder; 
his GAF score was 65.

In his March 2001 substantive appeal, he described having to 
go home while on his postal route to recuperate from anxiety 
attacks several times per week.  He described himself as a 
loner, and he stated that he suffered from extreme anxiety 
and sleep problems.  

The file shows continuing VA outpatient care, including 
medication, for the veteran's psychiatric disorder.  In May 
2001, his GAF score was 60.

In June 2001, the veteran participated in an informal 
conference with an RO Decision Review Officer.  He related he 
had bad or severe episodes of dread and disorientation 2 to 3 
times per week, infrequent socializing, dreams and nightmares 
of Vietnam 3 times over a 2-week period, use of medication, 
and visits to the VA medical facility every 6 months.  
Regarding work, the veteran said he would go home every day 
for rest breaks, and 2 to 3 times per week because of 
anxiety-related situations.  He had accumulated 600 to 700 
hours of sick leave and 400 hours of annual leave.  He said 
he had missed 2 days of work per month for the past 6 months.  
He said that except for work, he rarely left home.  He 
reported he and his wife did not socialize much and he had 
problems when they went out together. 

On VA examination in July 2001, the veteran did not report 
symptoms that were specific for PTSD, but he reported being 
nervous and anxious for a long time.  It was noted that the 
combat veteran did not like to talk about his Vietnam 
experiences, and he felt that recounting such events would 
make his problem worse.  He reported that his anxiety had 
been affecting his attitude toward work in a negative way.  
He was worried about job security.  The veteran reported that 
he lived in a secluded area, and he fished and gardened, 
which he found therapeutic. He said he slept poorly at night 
and was becoming more and more nervous on the job.  He said 
he had a constant feeling of apprehension.  He appeared 
somewhat nervous and apprehensive.  He was not delusional and 
did not have hallucinations, but he had a considerable degree 
of depression that in turn made it more difficult to deal 
with everyday things.  Clinically, otherwise, he was 
essentially within normal limits.  Grooming and hygiene were 
good, memory was unimpaired, and speech was somewhat 
pressured but otherwise unremarkable.  The examiner stated 
that there were periods of acute exacerbation with a panic-
like quality, but his symptoms were basically free-floating 
and continuous.  The examiner said the effect on psychosocial 
functioning was now moderate in degree, which was a 
significant negative change from the prior examination; 
subjective distress was becoming more intense, and worry and 
self-concern were increasing proportionately.  The prognosis 
was guarded in view of hesitancy to accept certain 
medications, and the generally negative course seen with this 
condition.  The diagnosis was moderate, chronic generalized 
anxiety disorder.  The GAF score was 55.


II.  Analysis

Through discussions in letters, the rating decision, 
statement of the case, and supplemental statement of the 
case, the veteran has been notified of the evidence needed to 
substantiate his claim for an increase in a 30 percent rating 
for his anxiety disorder with PTSD, and he has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  Relevant identified evidence has been obtained, 
and VA examinations have been provided.  The notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A mental disorder will be rated 30 percent when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (generalized anxiety disorder) and Code 
9411 (PTSD).  [There are other diagnostic codes for other 
mental diagnoses, but the rating criteria are the same.]

The appellant is a highly decorated Vietnam combat veteran.  
Service connection was originally established for anxiety 
reaction, which is now characterized as generalized anxiety 
disorder with PTSD.  Regardess of the exact diagnosis, the 
rating criteria are the same.

The evidence from recent years shows the veteran is seen 
every few months for outpatient care, and he also takes 
prescibed medication for his psychiatric symptoms.  The 
earlier of the recent records show a GAF score of 70, 
although the GAF score had diminished to 55 at the last VA 
examination in 2001.  A GAF score, as provided by DSM-IV, is 
a means for the examiner to assess the psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.  However, an examiner's classification 
of the level of psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  The Board has noted the GAF 
scores suggest mild to, more recently, moderate psychiatric 
impairment in the view of the examiners.  The doctor at the 
last VA examiner commented on how there was some increased 
psychiatric impairment since the last examination.

As to occupational impairment, the veteran has held steady 
work for many years with the Post Office, although recent 
records show some increased difficulty in performing his job 
due to psychiatric symptoms.  He has been married for many 
years, although he apparently socializes little due to his 
preference to be alone.  The medical records describe some 
but not all of the typical symptoms for a higher rating of 50 
percent for a mental disorder.  From one view of the 
evidence, it may be said that increased psychiatric symptoms 
now produce occupational and social impairment with reduced 
reliability and productivity, as required for a 50 percent 
rating.  With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that such is the case, 
and an increased rating of 50 percent is warranted for the 
service-connected anxiety reaction with PTSD.

An even higher rating of 70 percent for the psychiatric 
condition is not in order, as the evidence demonstrates that 
most of the typical symptoms for such a rating are absent, 
and the level of occupational and social impairment for a 70 
percent rating is not demonstrated.


ORDER

An increased rating to 50 percent for an anxiety disorder 
with PTSD is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

